Mercure, J.
(dissenting). I dissent. This is not a case of pure *78statutory construction. Rather, application of claimant’s candid admission of long-standing knowledge that his hearing loss was the result of his employment to the requirement of Workers’ Compensation Law § 49-bb that claims be filed within 90 days after "knowledge that the loss of hearing is or was due to the nature of the employment” presents a mixed question of fact and of law involving "quasi-legislative considerations of policy relating to the intended scope of the statute” (Matter of Fisher [Levine], 36 NY2d 146, 150). As such, the Workers’ Compensation Board "may bring to bear its own special competence in carrying out the supervisory authority conferred on it by the Legislature” (supra, at 150) and its decision, so reached, is final if it has a rational basis (supra). In view of the Board’s choice to interpret the statutory term "knowledge” according to its ordinary and usual meaning (see, McKinney’s Cons Laws of NY, Book 1, Statutes § 232), its determination is by no means irrational. I would affirm.
Weiss, P. J., Mikoll and Mahoney, JJ., concur with Car-dona, J.; Mercure, J., dissents in a separate opinion.
Ordered that the decision is reversed, with costs, and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent with this Court’s decision.